             Case 3:20-cv-02731-VC Document 640 Filed 08/31/20 Page 1 of 7




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           Facsimile: (415) 436-6748
           wendy.garbers@usdoj.gov
           adrienne.zack@usdoj.gov
           shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                    UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA

                                         SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                 ) CASE NO. 3:20-cv-02731-VC
                                                     )
           Plaintiffs,                               ) FEDERAL DEFENDANTS’ AUGUST 31, 2020
                                                     ) DAILY REPORT
      v.                                             )
                                                     )
DAVID JENNINGS, et al.,                              )
                                                     )
           Defendants.                               )
                                                     )


           In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:

(i)        A roster indicating the name and location within the facility of each detainee at Mesa

Verde.
           Attached is a roster that contains this information, along with testing information for each

detainee. Federal Defendants note three corrections on today’s spreadsheet:

           1) Mr. Juan Carlos Minchaca Ramos’s test collected on August 4, 2020, was positive (rather than

negative as previously reported). Defendants note that all of Mr. Minchaca Ramos’s tests since then


FEDERAL DEFENDANTS’ AUGUST 31, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                     1
            Case 3:20-cv-02731-VC Document 640 Filed 08/31/20 Page 2 of 7




have been negative.

        2) Mr. Angel Ordaz Camacho’s test collected on August 4, 2020, was positive (rather than

negative as previously reported).

        3) As stated previously, Dorm C is designated as the housing unit to house recovered detainees.

On August 28, 2020, Defendants reported that Walter Carillo Torres, A######996, had moved to Dorm

C. This was incorrect. Although he was determined to be recovered, Mr. Carillo Torres did not wish to

move, and he remains in Dorm B.

        Since Friday’s report, two detainees were determined to be recovered based on a time-based

strategy for recovery and were moved to Dorm C: Jose Mendoza-Valdovinos, A######091, and

Hermelindo Rodriguez Galicia, A######988.

(ii)    Updates on any tests offered or given to detainees, and the results of those tests.
        There were no new COVID-19 tests administered since the last report. Defendants plan to retest

the facility (except for individuals who have already tested positive and are quarantined or are

recovered) on Tuesday, September 1, 2020.

        Defendants generally plan to quarantine any active positive cases in Dorm B, which has been

cleared for this purpose. (See ECF 527 ¶ 14, Ex. B.)

        As of today, there are 101 detainees at Mesa Verde. In total, 59 of the current detainees have

tested positive for COVID at some point. To date, 43 of the current detainees have recovered. 1

(iii)   Updates on tests of employees and the results of those tests.
        The undersigned is not aware of any updates since Friday’s report for Defendant the GEO

Group, Inc.

(iv)    Updates on what the defendants are doing to manage the crisis.
        The Mesa Verde population is down to 101 detainees, or at approximately 25% of capacity.

        As detailed in prior filings in this case, Defendants have taken numerous steps to manage the

COVID situation, including providing masks to all detainees, providing detainees the ability to socially

distance in most areas throughout the facility, and testing all detainees for COVID. However, many of


        1
       Defendants are awaiting medical personnel’s determination on whether to consider Mr.
Minchaca Ramos recovered.
FEDERAL DEFENDANTS’ AUGUST 31, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                     2
            Case 3:20-cv-02731-VC Document 640 Filed 08/31/20 Page 3 of 7




the detainees do not wear their masks, and many do not take advantage of the opportunity to stay six feet

apart. Defendants have also cleared a dorm to isolate positive cases and a dorm to house recovered

detainees. Additional steps that Defendants have taken are outlined above.

          Plaintiffs have asked that Defendants include information about any hospitalizations in their

daily reports, which Defendants had already been doing. No detainees have been hospitalized since the

last report.

          In accordance with the Court’s emailed instructions on August 12, 2020, and instructions at the

August 18, 2020 Status Conference, the Federal Defendants will submit the arrival and release

information typically submitted on Mondays for Mesa Verde and Yuba County Jail with tomorrow’s

report.


DATED: August 31, 2020                                 Respectfully submitted,
                                                       DAVID L. ANDERSON
                                                       United States Attorney

                                                       /s/ Adrienne Zack
                                                       ADRIENNE ZACK
                                                       Assistant United States Attorney

                                                       Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ AUGUST 31, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                     3
                                                      Case 3:20-cv-02731-VC Document         640 Filed 08/31/20 Page 4 of 7
                                                                             Mesa Verde COVID-19 Testing




                                                                    Date of     Results of    Date of       Date of                     Date of  Date of                    Date of      Date of                  Date of       Date of                  Date of       Date of
                                                                                                                          Results of                          Results of                             Results of                             Results of                             Results of
A-Number                                                           Offered        Intake      Offered     Results of                    Offered Results of                  Offered     Results of                Offered      Results of                Offered      Results of
                 Last Name               First Name        Dorm                                                            COVID                               COVID                                  COVID                                  COVID                                  COVID
  Last 3                                                            Intake       COVID        COVID        COVID                        COVID    COVID                      COVID        COVID                    COVID         COVID                    COVID         COVID
                                                                                                                            Test 1                              Test 2                                 Test 3                                 Test 4                                 Test 5
                                                                  COVID Test       Test        Test 1        Test 1                      Test 2   Test 2                     Test 3       Test 3                   Test 4        Test 4                   Test 5        Test 5
848        ALAS-ALFARO            EDWIN                     A       7/13/2020   Negative      8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
171        ALBERTO-RODRIGUEZ      MARIO                     A       7/20/2020   Negative      8/4/2020   Pending                       8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
623        ARGUETA RIVERA         JOSE ALCIDES              A       7/27/2020   Negative      8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
366        ARIAS ROMERO           KEVIN                     A                                 8/4/2020      8/16/2020     Positive     8/11/2020         n/a Refused       8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
287        ARZATE-REYES           IGNACIO                   A                                 8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
629        BRAVO                  ERICK                     A       7/17/2020 Negative        8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
589        FLORES-HIDALGO         ROMULO                    A                                 8/4/2020              n/a   Refused      8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
163        GALLARDO LOPEZ         ADRIAN                    A       7/28/2020 Negative       7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
038        GARCIA MONTES DE OCA   JOSE                      A                                 8/4/2020      8/16/2020     Negative     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
265        GONZALEZ-AGATON        ANTONIO                   A                                 8/4/2020      8/16/2020     Positive     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Positive     8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
073        LUCAS PLEAEZ           HUGO                      A                                 8/4/2020      8/16/2020     Negative     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
413        MANZANILLA             SOLIS                     A                                 8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
268        MATEO-VIRULA           OBED                      A                                 8/4/2020   Pending                       8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
029        MEJIA-LOPEZ            JOSE DINO                 A       7/28/2020 Negative       7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
245        MINCHACA RAMOS         JUAN CARLOS               A                                7/30/2020       8/3/2020     Negative      8/4/2020 8/18/2020 Positive        8/11/2020   Abbott test   Negative     8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
821        MIRZAIANS              HRAND                     A                                 8/4/2020      8/16/2020     Negative     8/11/2020         n/a Refused       8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
100        MOUSA SALADDIN         MOHAMED                   A                                 8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative
739        OLIVERA MARTINEZ       ALEJANDRO                 A                                 8/4/2020      8/16/2020     Negative     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
126        REYES VIDAL            MANUEL ANTONIO            A       7/28/2020 Negative        8/4/2020      8/16/2020     Negative     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
490        SINGH                  GURSAMITAR                A                                 8/4/2020      8/16/2020     Invalid      8/11/2020 8/14/2020 Negative        8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
438        SINGH-KAHLON           YADWINDER                 A                                 8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
326        TRUJILLO               FERMIN                    A                                 8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
650        ALFARO HENRIQUEZ       JOSE                      B       7/27/2020 Negative        8/3/2020      8/16/2020     Positive     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Positive     8/15/2020   Abbott test   Positive
321        AQUINO-CAMIRO          NARCISO                   B                                7/30/2020       8/3/2020     Negative     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Positive     8/15/2020   Abbott test   Positive
291        BOAR                   DAN                       B       7/17/2020 Negative        8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Positive     8/18/2020     8/20/2020 Positive
388        CAMARENA NAVARRETE     JOSE                      B                                 8/4/2020      8/16/2020     Positive     8/11/2020 8/14/2020 Positive
992        CARILLO TORRES         WALTER                    B       7/30/2020 Refused         8/4/2020   Pending                       8/11/2020         n/a Refused       8/13/2020     8/16/2020 Positive       8/15/2020 Abbott test     Positive
595        CATALAN-RAMIREZ        ERVIN                     B                                 8/4/2020      8/16/2020     Negative     8/11/2020         n/a Refused       8/13/2020     8/19/2020 Negative       8/15/2020 Abbott test     Positive
229        FIGUERAS               RALEIGH                   B                                 8/4/2020      8/16/2020     Negative     8/10/2020 Abbott test Positive
081        HERNANDEZ GARCIA       BENJAMIN                  B       7/27/2020 Refused         8/4/2020      8/16/2020     Negative     8/11/2020         n/a Refused       8/15/2020 Abbott test Positive
634        LOPEZ SOLORIO          JAIME                     B                                7/30/2020       8/3/2020     Negative      8/4/2020 8/16/2020 Positive        8/11/2020 8/14/2020 Negative           8/15/2020 Abbott test     Positive
576        MARTINEZ-ORTIZ         FERNANDO                  B                                 8/4/2020   Pending                       8/11/2020 8/14/2020 Positive
242        MENDOZA                ANTONI                    B       7/14/2020 Refused        7/30/2020   n/a              Refused      8/11/2020         n/a Refused       8/15/2020 Abbott test Positive
048        NAJERA GRAJEDA         GERMAN                    B                                7/30/2020       8/3/2020     Positive     8/13/2020 8/19/2020 Positive
954        NARVAEZ                PEDRO                     B                                 8/4/2020   Pending                       8/11/2020 8/14/2020 Positive
929        PEREZ                  OSCAR                     B                                7/30/2020       8/3/2020     Negative     8/11/2020         n/a Refused       8/13/2020 8/19/2020 Negative           8/15/2020 Abbott test     Positive
788        SAHOTA                 DEEPAK                    B                                 8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Negative        8/15/2020 Abbott test Positive
857        VICTORIO               JOHN EMMANUEL CARVAJAL    B       7/23/2020 Negative       7/30/2020       8/3/2020     Negative     8/10/2020 Abbott test Positive
264        VIGIL                  OSCAR                     B                                 8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Positive
559        VILLALOBOS-SURA        BENITO                    B                                7/30/2020       8/3/2020     Positive     8/13/2020 8/19/2020 Positive
419        ABADIN                 HECTOR                    C       7/28/2020 Negative       7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
159        ALCALA-ALMANZA         RUBEN                     C       7/24/2020 Refused        7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
531        CHAVEZ-COS             NESTOR JOSUE              C                                7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
053        CRUZ MENJIVAR          LEVI                      C                                 8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Positive
230        DIAZ-SOLANO            ALBERTO                   C       7/28/2020 Refused        7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
884        DUNGO                  REYNALDO                  C                                 8/4/2020      8/16/2020     Positive     8/11/2020         n/a Refused       8/13/2020     8/19/2020 Positive       8/15/2020 Abbott test     Positive
252        FLORES-BANUELOS        ALEJANDRO                 C                                 8/3/2020      8/16/2020     Positive     8/11/2020 8/14/2020 Positive
555        HENRIQUEZ              JOSE                      C                                 8/4/2020      8/16/2020     Negative     8/11/2020 8/14/2020 Positive
411        HERNANDEZ PELAYO       IVAN                      C       7/29/2020 Negative        8/4/2020   Pending                       8/11/2020 8/14/2020 Positive
639        LOPEZ-GARCIA           JUAN                      C                                 8/4/2020   Pending                       8/11/2020 8/14/2020 Positive
155        MARIN-PARRA            ISRAEL                    C       7/15/2020 Negative       7/30/2020       8/3/2020     Positive     8/13/2020  8/1/2020 Negative
823        MENDOZA-CANALES        FRANCISCO                 C                                 8/4/2020   Pending                       8/11/2020 8/14/2020 Positive
091        MENDOZA-VALDOVINOS     JOSE                      C                                7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
067        MORALES                JACINTO                   C                                7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
544        MORALES-SANCHEZ        HENRY                     C                                7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive        8/12/2020 Abbott test Positive
834        NAJERA SANDOVAL        MARCOS                    C       7/22/2020 Negative       7/30/2020       8/3/2020     Positive     8/13/2020 8/19/2020 Negative
124        NICKEL                 WILLIAM                   C       7/23/2020 Negative       7/30/2020       8/3/2020     Negative     8/11/2020 8/14/2020 Positive
714        NUNEZ                  PEDRO                     C                                 8/4/2020   Pending                       8/11/2020 8/14/2020 Positive
456        ORDAZ CAMACHO          ANGEL                     C                                 8/4/2020      8/16/2020     Positive      8/5/2020  8/5/2020 Positive        8/10/2020 Abbott test Positive
946        ORELLANA               ALBERT CHRISTIAN          C                                7/29/2020      7/29/2020     Positive     8/14/2020 8/19/2020 Negative
797        PALMA-AGUILAR          JULIO                     C       7/22/2020 Negative        8/4/2020   Pending                       8/11/2020 8/14/2020 Positive
669        PINEDA                 SANTIAGO                  C       7/29/2020 Positive       8/13/2020      8/19/2020     Negative
580        QUAN                   LAM                       C                                7/30/2020       8/3/2020     Negative     8/10/2020   Abbott test Positive
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C                                 8/3/2020      8/16/2020     Positive     8/11/2020   8/14/2020 Positive




                                                                                                                               Page 1
                   Case 3:20-cv-02731-VC Document         640 Filed 08/31/20 Page 5 of 7
                                          Mesa Verde COVID-19 Testing




                                                                  Date of      Date of                   Date of      Date of                   Date of      Date of
                                                                                            Results of                             Results of                          Results of
A-Number                                                          Offered     Results of                 Offered     Results of                 Offered     Results of
                 Last Name               First Name        Dorm                              COVID                                  COVID                               COVID
  Last 3                                                          COVID        COVID                     COVID        COVID                     COVID        COVID
                                                                                              Test 6                                 Test 7                              Test 8
                                                                   Test 6       Test 6                    Test 7       Test 7                    Test 8       Test 8
848        ALAS-ALFARO            EDWIN                     A     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative
171        ALBERTO-RODRIGUEZ      MARIO                     A     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020   8/27/2020 Negative
623        ARGUETA RIVERA         JOSE ALCIDES              A     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative
366        ARIAS ROMERO           KEVIN                     A     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Positive
287        ARZATE-REYES           IGNACIO                   A     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative
629        BRAVO                  ERICK                     A     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative
589        FLORES-HIDALGO         ROMULO                    A     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020   8/27/2020 Negative
163        GALLARDO LOPEZ         ADRIAN                    A     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative
038        GARCIA MONTES DE OCA   JOSE                      A     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020   8/27/2020 Negative
265        GONZALEZ-AGATON        ANTONIO                   A     8/18/2020    8/20/2020    Positive     8/25/2020   Abbott test   Negative     8/25/2020   8/27/2020 Negative
073        LUCAS PLEAEZ           HUGO                      A     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020   8/27/2020 Negative
413        MANZANILLA             SOLIS                     A     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative
268        MATEO-VIRULA           OBED                      A     8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020   8/27/2020 Negative
029        MEJIA-LOPEZ            JOSE DINO                 A     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative
245        MINCHACA RAMOS         JUAN CARLOS               A     8/25/2020   Abbott test   Negative     8/25/2020    8/25/2020    Negative
821        MIRZAIANS              HRAND                     A     8/25/2020   Abbott test   Negative     8/25/2020    8/25/2020    Negative
100        MOUSA SALADDIN         MOHAMED                   A     8/25/2020    8/27/2020    Negative
739        OLIVERA MARTINEZ       ALEJANDRO                 A     8/18/2020    8/20/2020    Negative     8/25/2020 Abbott test     Negative     8/25/2020   8/27/2020 Negative
126        REYES VIDAL            MANUEL ANTONIO            A     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020       Negative
490        SINGH                  GURSAMITAR                A     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020       Negative
438        SINGH-KAHLON           YADWINDER                 A     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020       Negative
326        TRUJILLO               FERMIN                    A     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020       Negative
650        ALFARO HENRIQUEZ       JOSE                      B
321        AQUINO-CAMIRO          NARCISO                   B
291        BOAR                   DAN                       B
388        CAMARENA NAVARRETE     JOSE                      B
992        CARILLO TORRES         WALTER                    B
595        CATALAN-RAMIREZ        ERVIN                     B
229        FIGUERAS               RALEIGH                   B
081        HERNANDEZ GARCIA       BENJAMIN                  B
634        LOPEZ SOLORIO          JAIME                     B
576        MARTINEZ-ORTIZ         FERNANDO                  B
242        MENDOZA                ANTONI                    B
048        NAJERA GRAJEDA         GERMAN                    B
954        NARVAEZ                PEDRO                     B
929        PEREZ                  OSCAR                     B
788        SAHOTA                 DEEPAK                    B
857        VICTORIO               JOHN EMMANUEL CARVAJAL    B
264        VIGIL                  OSCAR                     B
559        VILLALOBOS-SURA        BENITO                    B
419        ABADIN                 HECTOR                    C
159        ALCALA-ALMANZA         RUBEN                     C
531        CHAVEZ-COS             NESTOR JOSUE              C
053        CRUZ MENJIVAR          LEVI                      C
230        DIAZ-SOLANO            ALBERTO                   C
884        DUNGO                  REYNALDO                  C
252        FLORES-BANUELOS        ALEJANDRO                 C
555        HENRIQUEZ              JOSE                      C
411        HERNANDEZ PELAYO       IVAN                      C
639        LOPEZ-GARCIA           JUAN                      C
155        MARIN-PARRA            ISRAEL                    C
823        MENDOZA-CANALES        FRANCISCO                 C
091        MENDOZA-VALDOVINOS     JOSE                      C
067        MORALES                JACINTO                   C
544        MORALES-SANCHEZ        HENRY                     C
834        NAJERA SANDOVAL        MARCOS                    C
124        NICKEL                 WILLIAM                   C
714        NUNEZ                  PEDRO                     C
456        ORDAZ CAMACHO          ANGEL                     C
946        ORELLANA               ALBERT CHRISTIAN          C
797        PALMA-AGUILAR          JULIO                     C
669        PINEDA                 SANTIAGO                  C
580        QUAN                   LAM                       C
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C




                                                                      Page 2
                                                      Case 3:20-cv-02731-VC Document         640 Filed 08/31/20 Page 6 of 7
                                                                             Mesa Verde COVID-19 Testing




                                                                    Date of  Results of    Date of       Date of                   Date of  Date of                   Date of      Date of                   Date of       Date of                   Date of     Date of
                                                                                                                     Results of                          Results of                             Results of                              Results of                             Results of
A-Number                                                           Offered    Intake       Offered     Results of                  Offered Results of                 Offered     Results of                 Offered      Results of                 Offered    Results of
                 Last Name               First Name     Dorm                                                          COVID                               COVID                                  COVID                                   COVID                                  COVID
  Last 3                                                            Intake    COVID        COVID        COVID                      COVID    COVID                     COVID        COVID                     COVID         COVID                     COVID       COVID
                                                                                                                       Test 1                              Test 2                                 Test 3                                  Test 4                                 Test 5
                                                                  COVID Test   Test         Test 1        Test 1                    Test 2   Test 2                    Test 3       Test 3                    Test 4        Test 4                    Test 5      Test 5
611        RIOS ALVARADO          SAMUEL                  C                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Positive
847        ROBLES-FLORES          JOSE LUIS               C                                8/4/2020   Pending                     8/11/2020 8/14/2020 Positive
988        RODRIQUEZ-GALICIA      HERMELINDO              C                               7/30/2020       8/3/2020   Negative     8/11/2020         n/a Refused       8/13/2020     8/19/2020 Positive       8/15/2020 Abbott test      Positive
328        RUIZ-BOLANEZ           JOSE                    C                               7/30/2020       8/3/2020   Positive     8/13/2020 8/19/2020 Negative
361        SINGH                  DILBAGH                 C                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Positive
018        SINGH                  JASWANT                 C          7/29/2020 Negative   7/30/2020       8/3/2020   Negative     8/11/2020 8/14/2020 Positive
659        TOOR                   GURMAIL                 C                               7/30/2020       8/3/2020   Negative     8/11/2020 8/14/2020 Positive
855        VILLANUEVA             JOSE                    C          7/29/2020 Refused     8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Positive
837        YUCUTE-CAMEY           GABRIEL                 C                                8/4/2020      8/16/2020   Positive     8/11/2020 8/14/2020 Positive
084        ARDEBILI               DAVID                   D          7/28/2020 Refused     8/4/2020   n/a            Refused      8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
778        CALMO-MENDOZA          ELEAZAR                 D                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
807        EDMONDSON              ALTON                   D                               7/30/2020       8/3/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
819        ESTIGOY                ALANN                   D                                8/4/2020      8/16/2020   Negative     8/11/2020         n/a Refused       8/13/2020     8/19/2020   Negative     8/15/2020   Abbott test    Negative     8/18/2020     8/20/2020   Negative
728        GONZALEZ-RODRIGUEZ     JOSE                    D                                8/4/2020      8/16/2020   Negative     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/15/2020   Abbott test    Negative     8/18/2020     8/20/2020   Negative
548        GRIFFIN                MARK                    D                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL                D                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
682        HERNANDEZ-VELASQUEZ    KEVIN                   D                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
297        IGLESIAS-IGLESIAS      JUAN                    D                                8/4/2020   n/a            Refused      8/11/2020         n/a Refused       8/14/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
919        LIN                    WEI                     D                                8/4/2020      8/18/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test    Negative     8/18/2020     8/20/2020   Negative
961        MARTINEZ-MELENDEZ      DENIS                   D          7/24/2020 Refused     8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
278        MATIAS-RAUDA           WILLIAM                 D                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
913        MENDEZ-BORACIO         JUAN                    D                                8/4/2020      8/16/2020   Negative     8/11/2020         n/a Refused       8/13/2020     8/16/2020   Negative     8/15/2020   Abbott test    Negative     8/18/2020     8/20/2020   Negative
386        MONCADA-HERNANDEZ      SALVADOR                D                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
561        OROZCO-GARCIA          OSVIN                   D                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO          D                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
887        RAMIREZ                ARNOLDO                 D                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
146        ROMERO-ROMERO          NEFTALI                 D                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
766        SANCHEZ BRITO          VICTOR                  D                                8/4/2020      8/16/2020   Negative     8/11/2020         n/a Refused       8/13/2020     8/19/2020   Negative     8/15/2020   Abbott test    Negative     8/18/2020     8/20/2020   Negative
253        TOUCH                  CHUNY                   D                                8/4/2020   n/a            Refused      8/11/2020         n/a Refused       8/13/2020     8/19/2020   Negative     8/15/2020   Abbott test    Negative     8/18/2020     8/20/2020   Negative
820        VALENCIA-CHAVEZ        ELODIO                  D                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
210        XIONG                  JIAN                    D                                8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Negative        8/15/2020   Abbott test   Negative     8/18/2020      8/20/2020   Negative     8/25/2020     8/27/2020   Negative
042        ERAZO DIAZ             EDER SAID             Intake       7/16/2020 Refused    7/30/2020       8/3/2020   Negative     8/11/2020         n/a Refused       8/15/2020   n/a           Refused      8/18/2020   n/a            Refused      8/25/2020 n/a             Refused
889        MELGOZA                JOSE                  Medical                           7/30/2020       8/3/2020   Negative     8/11/2020 8/14/2020 Positive
347        ZAMORA-GUZMAN          MARGARITO             Medical                           7/30/2020       8/3/2020   Negative      8/4/2020 8/16/2020 Positive        8/10/2020     8/10/2020 Positive
888        AGUILAR CARRION        JOSE                   RHU         7/15/2020 Negative    8/4/2020      8/16/2020   Negative     8/11/2020 8/14/2020 Positive
011        CRUZ-ZAVALA            WALTER                 RHU                               8/4/2020      8/16/2020   Negative     8/10/2020 Abbott test Positive
015        HERNANDEZ-REYES        OSWALDO                RHU         7/29/2020 Refused    7/30/2020       8/3/2020   Negative     8/11/2020 8/14/2020 Positive




                                                                                                                          Page 3
                   Case 3:20-cv-02731-VC Document         640 Filed 08/31/20 Page 7 of 7
                                          Mesa Verde COVID-19 Testing




                                                                Date of      Date of                Date of    Date of                Date of    Date of
                                                                                       Results of                        Results of                        Results of
A-Number                                                        Offered     Results of              Offered   Results of              Offered   Results of
                 Last Name               First Name   Dorm                              COVID                             COVID                             COVID
  Last 3                                                        COVID        COVID                  COVID      COVID                  COVID      COVID
                                                                                         Test 6                            Test 7                            Test 8
                                                                 Test 6       Test 6                 Test 7     Test 7                 Test 8     Test 8
611        RIOS ALVARADO          SAMUEL                C
847        ROBLES-FLORES          JOSE LUIS             C
988        RODRIQUEZ-GALICIA      HERMELINDO            C
328        RUIZ-BOLANEZ           JOSE                  C
361        SINGH                  DILBAGH               C
018        SINGH                  JASWANT               C
659        TOOR                   GURMAIL               C
855        VILLANUEVA             JOSE                  C
837        YUCUTE-CAMEY           GABRIEL               C
084        ARDEBILI               DAVID                 D
778        CALMO-MENDOZA          ELEAZAR               D
807        EDMONDSON              ALTON                 D
819        ESTIGOY                ALANN                 D       8/25/2020   8/27/2020 Negative
728        GONZALEZ-RODRIGUEZ     JOSE                  D       8/25/2020   8/27/2020 Negative
548        GRIFFIN                MARK                  D
313        HERNANDEZ GOMEZ        EZEQUIEL              D
682        HERNANDEZ-VELASQUEZ    KEVIN                 D
297        IGLESIAS-IGLESIAS      JUAN                  D
919        LIN                    WEI                   D       8/25/2020   8/27/2020 Negative
961        MARTINEZ-MELENDEZ      DENIS                 D
278        MATIAS-RAUDA           WILLIAM               D
913        MENDEZ-BORACIO         JUAN                  D       8/25/2020   8/27/2020 Negative
386        MONCADA-HERNANDEZ      SALVADOR              D
561        OROZCO-GARCIA          OSVIN                 D
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D
887        RAMIREZ                ARNOLDO               D
146        ROMERO-ROMERO          NEFTALI               D
766        SANCHEZ BRITO          VICTOR                D       8/25/2020   8/27/2020 Negative
253        TOUCH                  CHUNY                 D       8/25/2020   8/27/2020 Negative
820        VALENCIA-CHAVEZ        ELODIO                D
210        XIONG                  JIAN                  D
042        ERAZO DIAZ             EDER SAID           Intake
889        MELGOZA                JOSE                Medical
347        ZAMORA-GUZMAN          MARGARITO           Medical
888        AGUILAR CARRION        JOSE                 RHU
011        CRUZ-ZAVALA            WALTER               RHU
015        HERNANDEZ-REYES        OSWALDO              RHU




                                                                    Page 4
